Citation Nr: 0804815	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  06-04 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
legs and hands.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder. 

3.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling.  


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
March 1968.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in North Little Rock, Arkansas.  

The issue of entitlement to an increased evaluation for 
bilateral pes planus is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran was not treated in service for any hand or 
leg disorder, and his current arthritis, first noted in 2002 
for the knees and in 2005 for the hands, is not shown by the 
competent medical evidence of record to be related to 
service.  

2.  The RO denied the veteran's claim for service connection 
for a low back disorder in February 2003.  A Decision Review 
Officer (DRO) decision was also issued in April 2003 denying 
that benefit.  The veteran was informed of these decisions in 
February 2003 and May 2003 respectively.  He disagreed with 
the February 2003 decision in March 2003, and a statement of 
the case was issued in April 2003.  The veteran did not 
appeal.  

3.  The evidence submitted subsequent to the April 2003 
decision does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating this claim for service 
connection for a low back disorder.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the 
legs and hands have not been met.  38 U.S.C.A. 1101, 1110, 
1112, 1113, 1137, 5103, 5107 (West 2002); 38 C.F.R. § 3.159, 
3.303, 3.307, 3.309 (2007).   

2.  The April 2003 DRO decision that denied service 
connection for a low back disorder is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  

3.  The evidence submitted in support of the attempt to 
reopen the claim for service connection for a low back 
disorder is not new and material, and this claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.   

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in March 2005.  
The RO notice letter dated in March 2005 informed the veteran 
that he could provide evidence to support his claims for 
service connection or location of such evidence and requested 
that he provide any evidence in his possession.  The notice 
letter notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claims, or to provide a properly 
executed release so that VA could request the records for 
him. The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

As to the new and material evidence issue, Kent v. Nicholson, 
20 Vet. App. 1, 10 (2006), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  In the present case, in a timely March 2005 
letter the veteran was notified as to the evidence and 
information required to reopen the claim and establish 
service connection.  

The RO also told the appellant that he had to submit new and 
material evidence to reopen his claim and of the reasons for 
the denial of his prior claim, i.e., what evidence was 
missing in order to reopen his claim.  In the March 2005 
letter, the RO informed the appellant that his claim was 
previously denied because there was no competent medical 
evidence that he had a chronic back disorder that was 
incurred in or aggravated by service.  He was advised that 
the evidence that he submits to reopen his claim must relate 
to this.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Letters 
properly informing the veteran in this regard were sent in 
March 2006 and May 2006.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).

Service medical records have been obtained.  VA treatment 
records are also on file. No other treatment records have 
been identified.  The veteran has not been examined by VA 
regarding the issues decided below.  In determining whether 
the duty to assist requires that a VA medical examination be 
provided or medical opinion obtained with respect to a 
veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:   (1) whether there 
is competent evidence of a current  disability or persistent 
or recurrent symptoms of a  disability; (2) whether there is 
evidence establishing that  an event, injury, or disease 
occurred in service, or evidence  establishing certain 
diseases manifesting during an  applicable presumption 
period; (3) whether there is an  indication that the 
disability or symptoms may be associated  with the veteran's 
service or with another service-connected  disability; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on  the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service  include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in  specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation.  McLendon v.  Nicholson, 20 Vet. App. 79 (2006).  
In this case, a VA examination has not been requested and is 
not necessary prior to a determination.  This is because, as 
discussed below, no evidence indicates that there may be a 
nexus between service and the noted disorders for service 
connection. 

With respect to the veteran's lay statements, he has not 
specifically argued that he was treated in service or within 
the first post service year for his arthritis of the hands 
and legs.  The veteran has not specifically described having 
any continuity of symptomatology since service.  There was no 
treatment for either of these disorders for more than 20 
years after service.  The lack of any documented treatment 
for such an extended period of time for the veteran's 
symptomatology lessens the veteran's credibility.  Further, 
the service medical records, created contemporaneous to 
service, specifically show no pertinent findings or 
complaints.  These records are found more to be more 
probative than the veteran's statements made in conjunction 
with his claim for benefits many years later.  Accordingly, 
the Board relies more on the objective medical evidence.  

A VA examination is not required for the claim for service 
connection for a low back disorder, as new and material 
evidence to reopen the claim has not been submitted.  See 
38 C.F.R. § 3.159(c)(4)(iii).

Additionally, Social Security Administration (SSA) records 
have been requested.  In June 2005, the SSA informed VA that 
the agency was unable to locate the veteran's folder and it 
was noted that SSA disability benefits were denied. 
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In 
fact in March 2006, the veteran informed VA that he had no 
other information or evidence to give VA to substantiate his 
claim.  In light of the foregoing, the Board is satisfied 
that all relevant facts have been adequately developed to the 
extent possible; no further assistance to the veteran in 
developing the facts pertinent to the issues on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.

Finally, a VA treatment record dated November 1, 2005, was 
received after the most recent supplemental statement of the 
case (SSOC) was issued.  However, remand to the RO/AMC for 
consideration of this evidence is not required, as it showed 
normal bone density testing and is not pertinent to the 
issues on appeal.  See 38 C.F.R. § 20.1304(c).     

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, such as arthritis, may be presumed if 
manifested to a compensable degree within the first post 
service year.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a), 3.307, 3.309.  If a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v.  
Brown, 4 Vet. App. 309, 314 (1993).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309.  

The veteran's service medical records are silent for any hand 
or leg complaints.  His February 1968 separation examination 
report shows examination of the upper and lower extremities 
to be normal.  Thereafter, the record is silent for any hand 
or leg complaints until many years after service.  VA medical 
records show that in November 2002, the veteran complained of 
bilateral knee pain.  X-rays of the knees showed biparte 
patella of the left knee and mild medial compartment 
narrowing bilaterally.  Arthritis of the knees was found.  In 
April 2005, the veteran complained of bilateral hand pain and 
swelling of the knuckles.  Enlarged metacarpal joints were 
noted.  The findings were mild medial compartment joint space 
lost bilaterally for the knees and degenerative changes in 
the left and right hands, scattered in location.  X-rays of 
the hands performed in May 2005 showed subluxations at the 
2nd metacarpophalangeal joints, bilaterally with evidence of 
erosive disease.  

Service connection for arthritis of the hands and legs is not 
supported by the record.  While arthritis of the knees and 
hands has been documented after service, there is no 
competent evidence associating the veteran's disorders with 
service.  There is no competent medical evidence indicating 
that the veteran had arthritis of the knees and hands in 
service.  The record contains no findings of arthritis of the 
knees and hands until 2002 for the knees and until 2005 for 
the hands, over 20 years after service. 

The absence of documented complaints for several years after 
service weighs against continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The veteran 
himself has not reported having any problems with his hands 
or legs during service or continuing symptoms thereafter.  
There is no competent evidence of record showing that 
arthritis of the knees and hands had its onset during active 
service, or within the first post service year, or is related 
to any in-service disease or injury.  There are no documented 
findings in service, or until many years thereafter, and the 
currently diagnosed disorder has not been shown by medical 
evidence to be related to service.  Watson v. Brown, 4 Vet.  
App. 309, 314 (1993).  As such, service connection on a 
direct basis is not warranted.   

While the veteran, as lay a person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or 
etiology.  Only a medical professional can provide evidence 
of a diagnosis or etiology of a disease or disorder.  The 
Board has also considered the veteran's own assertions.   
However, such assertions are afforded no probative weight in 
the absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998). 

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2007).  

New and Material Evidence

To reopen a previously denied Board decision, or an RO 
decision that has become final, new and material evidence 
must be received.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
3.156(a).  Regardless of the RO's actions, the Board must 
make an independent determination on whether new and material 
evidence has been submitted.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis will be evaluated in the 
context of the entire record. Evans v. Brown, 9 Vet. App. 273 
(1996).  In determining whether evidence is new and material, 
the credibility of the evidence is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  "Material" evidence means existing evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim. See Evans v. Brown, 9 Vet. App. 
273, 283 (1996); 38 C.F.R. § 3.156.  

The RO denied the veteran's claim for service connection in 
February 2003, and issued a DRO decision in April 2003 
denying that benefit.  The veteran was informed of these 
decisions in February 2003 and May 2003 respectively.  The 
veteran disagreed with the February 2003 decision in March 
2003, and a statement of the case was issued in April 2003.  
The veteran did not appeal.  The April 2003 decision is 
final, as the veteran did not submit a timely substantive 
appeal.  See 38 U.S.C.A. § 7105 (West 2002); § 20.1103 
(2007).  In fact, the record shows that the veteran informed 
the RO in May 2003 that the April 2003 rating decision, which 
also addressed other issues, satisfied his appeal on all of 
the issues.  He was informed in June 2003 that per his 
instruction, the RO had withdrawn all issues on appeal.  

The evidence of record at the time of the April 2003 RO 
determination included the veteran's service medical records, 
VA treatment records dated from 1982 to 2003, and a VA 
examination report of May 1994.  

The service records showed no complaint, diagnosis or 
treatment for a low back disorder.  Outpatient treatment 
records showed that in September 1989, the veteran was 
involved in a motor vehicle accident and that the veteran 
complained of back pain.  Mild spasm of the low back was 
noted.  X-rays showed no abnormality.  The VA examination 
report showed a history of an injury to the low back in 1993 
in a motor vehicle accident.   The RO denied the claim 
finding that the veteran did not have any back complaints 
until over 20 years after service discharge and there was no 
competent medical evidence showing service incurrence or 
aggravation of a low back disorder.  

In December 2004, the veteran requested service connection 
for a back condition, and this appeal ensued.  Evidence 
submitted since the April 2003 decision includes VA 
outpatient treatment records dated from 2004 to 2005, and a 
VA examination report of May 2005.  

The VA outpatient treatment records show treatment for 
various disorders, including low back complaints.  While 
these are new since they were not previously of record, they 
are cumulative since they reflect complaints of back pain, 
and treatment which had been documented previously.  (See, 
e.g., VA outpatient treatments of November 2002, showing low 
back pain, January 2003 showing low back pain, June 2005, 
showing back spasm).  These records show a complaint of pain 
with low back spasms; however they are not material as they 
do not raise a reasonable possibility of substantiating his 
claim, which was denied on the grounds that there was no 
showing of a back disorder that was related to service.  The 
VA examination report of May 2005 does not address a back 
disorder, thus it cannot be material to this claim. 

The current condition of the veteran's low back is not 
material evidence tending to show service incurrence.  The 
evidence submitted by itself or when considered with previous 
evidence of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim.  There is 
no competent medical evidence of record relating any current 
back disorder to active service.  The veteran's own 
statements in this regard are cumulative of his statements 
that were before the RO in April 2003.  Nor is he competent 
to provide a medical opinion.  Thus, new and material 
evidence has not been received and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

Service connection for arthritis of the legs and hands is 
denied.  

As new and material evidence has not been submitted to reopen 
the claim for service connection for a low back disorder, the 
appeal is denied.


REMAND

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008).  Further, if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

Since notice that complies with Vazquez-Flores v. Peake, No. 
05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 2008), has 
not been provided, such notice should be sent to the veteran.  

The veteran's bilateral pes planus disability is rated 50 
percent disabling under DC 5276. 38 C.F.R. § 4.71a, DC 5276.  
This is the maximum disability rating available under this 
diagnostic code. No other diagnostic code pertaining to the 
feet provides for a higher disability rating.  See 38 C.F.R. 
§ 4.71a, DCs 5277 to 5284 (2007).  However, the veteran may 
be entitled to a higher rating if his pes planus disability 
is determined to amount to loss of use of the feet as a 
result of amputation.  See 38 C.F.R. § 4.71a, DC 5284, 5167.  
A 40 percent rating can be assigned for each of the veteran's 
foot disabilities under Code 5284, based on effective loss of 
use of each foot due to the service-connected disabilities.  
Parenthetically, the Board notes that Code 5167 also provides 
for assignment of a 40 percent rating for loss of use of the 
foot.  This fact does not provide a basis for separate 40 
percent ratings, but merely confirms that a 40 percent rating 
is appropriate for loss of use of the foot. 

The record shows that the veteran was last examined by VA for 
disability evaluation in May 2005.  The examiner noted that 
the veteran's feet were rigid and flat and that orthosis 
would be painful and not helpful.  VA outpatient treatment 
record of April 2005 reflects that the veteran reported that 
he was not able to walk due to pain in his legs ankles and 
feet and that he can't walk anywhere.  He reported that he 
had been sitting in his apartment for months.  His sister 
stated that the veteran worked until his feet would no longer 
carry him.  The examiner noted that the veteran had a great 
difficulty walking.  

Additionally, when the veteran was examined by VA in May 
2005, the examiner stated that the effects of the veteran's 
condition on his usual occupation was not an issue at that 
time, but that the veteran would have trouble standing for 
long periods of time.  VA outpatient treatment note dated in 
April 2005 indicates that the examiner reported that he 
believed that the veteran would not ever be able to work due 
to his feet.  In June 2005, it was noted that the veteran was 
unable to work.  Thus, there is the potential consideration 
of extraschedular basis for rating the disability.  See 38 
C.F.R. § 3.321(b)(1)

The veteran should be re-examined by VA to determine the 
current manifestations of his bilateral foot disorder.  The 
appellant is hereby notified that it is his responsibility to 
report for any examination scheduled, and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 
(2007).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that includes 
an explanation as to the information and 
evidence needed for an increased rating 
claim, as outlined in Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951(Ct. 
Vet. App. January 30, 2008). 

2.  The veteran should be afforded a VA 
examination to determine whether his 
service-connected bilateral pes planus 
has resulted in a complete loss of use of 
the feet, and the degree of interference 
with employment due to the veteran's 
bilateral foot disorder.   The claims 
file and a copy of this remand must be 
made available to the examiner for review 
and the examiner must indicate in the 
examination report that this has been 
accomplished.  All indicated tests and 
studies should be accomplished.  

Following completion of the examination, 
the examiner should specifically indicate 
whether, as a result of the veteran's 
service-connected bilateral pes planus 
alone, no effective function remains 
other than that which would be equally 
well-served by an amputation stump and 
use of a suitable prosthetic appliance.  
The examiner should, additionally, offer 
an opinion as to the extent of 
interference with employment caused by 
the veteran's service-connected bilateral 
pes planus.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.

3.  Thereafter, the RO/AMC should 
determine whether referral of the case to 
the Under Secretary for Benefits or the 
Director, Compensation and Pension 
Service for consideration of whether an 
extraschedular evaluation is warranted 
for the veteran's service-connected 
bilateral pes planus, is in order.  See 
38 C.F.R. § 3.321(b)(1) (2007).

4.  Finally, the RO/AMC should 
readjudicate the veteran's claims.  
Should the benefit sought on appeal 
remain denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period 
of time should be allowed for response.

Thereafter, the case should be returned to the Board if in 
order. The Board intimates no opinion as to the ultimate 
outcome in this case. The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


